Citation Nr: 1001364	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  05-03 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a disability 
manifest by earaches and/or dizziness.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The Veteran had active military service from March 1968 to 
March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In December 2006, the Board remanded the Veteran's claims for 
additional development.

(The issue of entitlement to service connection for a 
disability manifest by earaches and/or dizziness is addressed 
in the remand portion of the decision below.)  


FINDING OF FACT

The Veteran does not have impaired hearing for VA 
compensation purposes.


CONCLUSION OF LAW

The Veteran does not have hearing loss that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to arrive at a decision as to the claim on appeal has 
been accomplished.  Through a February 2004 notice letter, 
the RO notified the Veteran of the information and evidence 
needed to substantiate his claim.  By a January 2007 notice 
letter, the RO provided the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice was not provided until after the RO initially 
adjudicated the Veteran's claim, the claim was properly re-
adjudicated in October 2009, which followed the notice 
letters.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006).

The Board also finds that the February 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
Consequently, a remand of this issue for further notification 
of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue decided herein.  The Veteran's service treatment 
records (STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified 
Massachusetts General Hospital, Interfaith Medical Center 
(formerly St. John Hospital), Mt. Carmel Health, a Dr. Z., 
and a Dr. T. as treatment providers.  Available records from 
those treatment providers were obtained.  Significantly, the 
Veteran has not otherwise alleged that there are any 
outstanding medical records probative of his hearing loss 
claim that need to be obtained.  Thus, VA has properly 
assisted the Veteran in obtaining any relevant evidence.

Additionally, in April 2009 the Veteran was afforded a VA 
examination, the report of which is of record.  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA opinion obtained 
in this case is sufficient as it is predicated on 
consideration of the private and VA medical records in the 
Veteran's claims file, as well as examination findings.  The 
opinion considers the statements of the Veteran, and provides 
a rationale for the opinion stated.  Specific to hearing 
loss, the VA examination report includes audiometric test 
results and describes the effects of decreased acuity on the 
Veteran's daily life.  See Martinak v. Nicholson, 21 Vet. 
App. 447 (2007).  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).



II.  Analysis

At an April 2006 hearing, the Veteran stated that he 
experiences hearing loss attributable to his period of active 
military service.  Hearing Transcript at 3.  Specifically, 
the Veteran contends that his hearing loss is due to noise 
trauma from tank noise the Veteran was exposed to while 
stationed in El Paso, Texas.  Id.  Additionally, the Veteran 
contends that he lost his job due to his claimed disability.  
Id. at 10.  Thus, the Veteran contends that service 
connection is warranted for hearing loss.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 252 
(1999).

In addition to the general provisions of service connection, 
certain chronic diseases, such as sensorineural hearing loss, 
may be presumed to have been incurred during service if the 
disease becomes manifest to a compensable degree within one 
year of separation from qualifying military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2009).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

A review of the Veteran's STRs reveals that the Veteran had 
no treatment for or diagnosis of hearing loss in service.  
The Veteran's April 1966 pre-induction examination report, 
July 1967 entrance examination report, and February 1970 
separation examination report all indicate that the Veteran 
reported no ear, nose, or throat trouble and was found to 
have normal ears with no notation of hearing loss.  

A review of the Veteran's August 1980 enlistment examination 
report from the Massachusetts National Guard indicates that 
the Veteran reported no ear, nose, or throat trouble and that 
the Veteran was found to have normal ears.  At the 
examination, the Veteran's left ear auditory thresholds were:  
25 decibels at 500 Hertz; 20 decibels at 1000 Hertz; 15 
decibels at 2000 Hertz; 15 decibels at 3000 Hertz; and 15 
decibels at 4000 Hertz.  The Veteran's right ear auditory 
thresholds were:  25 decibels at 500 Hertz; 20 decibels at 
1000 Hertz; 15 decibels at 2000 Hertz; 15 decibels at 3000 
Hertz; and 15 decibels at 4000 Hertz.  These results do not 
reflect hearing impairment as defined by 38 C.F.R. § 3.385.

In April 2009, the Veteran was afforded a VA examination in 
connection with this claim.  The examiner reviewed the 
Veteran's claims file and examined the Veteran.  The examiner 
noted that the Veteran's hearing loss interferes with the 
Veteran's ability to hear conversations, children's voices, 
and the television.  See Martinak, 21 Vet. App. 447.  
Nevertheless, the Veteran's left ear auditory thresholds 
were:  20 decibels at 500 Hertz; 20 decibels at 1000 Hertz; 
15 decibels at 2000 Hertz; 20 decibels at 3000 Hertz; and 25 
decibels at 4000 Hertz.  The Veteran's left ear speech 
recognition score was 94 percent using the Maryland CNC Test.  
The Veteran's right ear auditory thresholds were:  15 
decibels at 500 Hertz; 20 decibels at 1000 Hertz; 15 decibels 
at 2000 Hertz; 20 decibels at 3000 Hertz; and 20 decibels at 
4000 Hertz.  The Veteran's right ear speech recognition score 
was 96 percent using the Maryland CNC Test.  These results do 
not reflect hearing impairment as defined by 38 C.F.R. 
§ 3.385.

The Board is bound by the provisions of 38 C.F.R. § 3.385, 
and these provisions require that loss of hearing acuity 
reach a certain level before it may be conceded that a 
claimant has impaired hearing for VA disability compensation 
purposes.  The examination results reported above do not 
reflect that the Veteran meets this definition.  
Consequently, the Veteran's claim of service connection must 
be denied despite his arguments to the contrary.  

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a current 
disability.  See 38 U.S.C.A. § 1110.  Hence, in the absence 
of competent evidence that the Veteran currently has hearing 
loss to an extent recognized as a disability under the 
governing regulation, there can be no award of service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The United States Court of Appeals for Veterans 
Claims has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores do not represent "impaired 
hearing" as defined by regulation.  Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993) (citing Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992)).  Consequently, service connection for 
hearing loss is not warranted.

For the foregoing reasons, the Board finds that the claim of 
service connection for hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
because the preponderance of the evidence is against the 
Veteran's claim of service connection, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 


ORDER

Service connection for hearing loss is denied.


REMAND

At an April 2006 hearing, the Veteran contends that he began 
experiencing ear pain and popping in service and the symptoms 
have continued since his separation from active military 
service.  Hearing Transcript at 5, 6, 8.  Specifically the 
Veteran contends that he sought treatment for his claimed 
disability at several medical facilities in the 1970s and as 
a member of the Massachusetts National Guard.  Id.  
Additionally, the Veteran contends that he lost his job due 
to his claimed disability.  Id. at 10.  Thus, the Veteran 
contends that service connection is warranted for a 
disability manifest by earaches and dizziness.

A review of the Veteran's STRs reveals that the Veteran's 
April 1966 pre-induction examination report and July 1967 
entrance examination report indicate that the Veteran 
reported no ear, nose, or throat trouble and no dizziness or 
fainting spells and was found to have normal ears.  A 
December 1968 treatment record indicates that the Veteran 
sought treatment for ear pain, ear popping, and dizziness and 
was diagnosed with pharyngitis.  An October 1969 treatment 
record indicates that the Veteran sought treatment for 
earache and ear popping and the Veteran's Eustachian canal 
was cleaned.  A November 1969 treatment record indicates that 
the Veteran sought treatment for ear popping at which time 
the symptoms were attributed to a head cold.  The Veteran's 
February 1970 separation examination report indicates that 
the Veteran reported no ear, nose, or throat trouble and no 
dizziness or fainting spells and was found to have normal 
ears.  

Despite the Veteran's contentions, his Massachusetts National 
Guard records reveal no treatment for or diagnosis of a 
disability manifest by earaches or dizziness.  The Veteran's 
August 1980 enlistment examination report indicates that the 
Veteran reported no ear, nose, or throat trouble and that the 
Veteran was found to have normal ears.  

Additionally, despite the Veteran's contentions, a February 
2006 employment termination letter indicates that the Veteran 
was terminated due to:  excessive absenteeism; failure to 
report for required staff meetings and work performance; and 
failure to comply with the provisions as expressed in the 
Veteran's Performance Improvement Plans and Agreed Upon 
Outcomes.  There is no reference to earaches or dizziness.

The agency of original jurisdiction (AOJ) attempted to obtain 
medical treatment records from Interfaith Medical Center 
(formerly St. John Hospital) and a Dr. T.; however, no 
records were available.  A review of the Veteran's post-
service medical treatment records reveals no treatment for or 
a diagnosis of  a disability manifest by earaches and 
dizziness in the available records from Massachusetts General 
Hospital.  However, a February 2004 emergency room record 
from Mt. Carmel Health indicates that the Veteran sought 
treatment for ear pain and was diagnosed with acute left 
otitis media and anxiety and an April 2009 emergency room 
record from Mt. Carmel Health indicates a diagnosis of 
vertigo.

In December 2006, the Board remanded the Veteran's claim in 
order for the Veteran to be afforded a VA examination to 
obtain an opinion.  The instruction read as follows:

If the Veteran has disability manifested 
by ear aches and/or dizziness, is it at 
least as likely as not (i.e., is it 50 
percent or more probable) that it can be 
attributed to the Veteran's period of 
active service from March 1968 to March 
1970?  If not, what is the likelihood 
that disability had its onset during a 
period of active duty for training or 
inactive duty training in the 
Massachusetts National Guard?  What is 
the likelihood that disability manifested 
by ear aches and/or dizziness pre-existed 
any such period of service in the 
Massachusetts National Guard and 
underwent a chronic or permanent 
worsening therein?

In April 2009 the Veteran was afforded a VA examination as 
ordered in the Board's remand; however, the examiner failed 
to provide a diagnosis of the Veteran's claimed disability 
and stated, "[t]hese are medical conditions and an opinion 
in regard to these conditions must be provided by a medical 
doctor.  Examiner recommends that Veteran be evaluated by an 
ENT [ear, nose, and throat] physician in regard to ear pain 
and dizziness."  However, the Veteran was not scheduled for 
an examination by an ENT physician.  (The Board had noted in 
its remand that consultations or examination by a physician 
with specialized expertise should be sought if required to 
obtain the requested medical opinions.)

Because the opinion sought in the Board's remand was not 
sought, the case must again be remanded to ensure full 
compliance with the Board's instructions.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (holding that a remand by 
the Board confers on the Veteran, as a matter of law, a right 
to compliance with the remand instructions, and imposes upon 
VA a concomitant duty to ensure compliance with the terms of 
the remand).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all 
treatment providers who might possess 
additional evidence relevant to the 
treatment of ear pain and/or dizziness.  
Ask the Veteran to submit the records if 
he has them in his possession.  Request 
treatment records from any medical 
facility identified by the Veteran not 
already associated with the claims file.  
Obtain releases from the Veteran as 
necessary.

2.  Schedule the Veteran for a VA 
examination with an ENT physician.  
(Advise the Veteran that failure to 
appear for an examination as requested, 
without good cause, could adversely 
affect his claim.  See 38 C.F.R. § 3.655 
(2009).)  The claims file, including a 
complete copy of this remand, should be 
made available to, and reviewed by, the 
designated examiner.  The examiner should 
take a detailed history from the Veteran, 
conduct an examination, and ensure that 
all tests necessary to providing the 
opinion requested below are conducted. 

In consideration of the examination 
results, the examiner should ascertain 
whether the Veteran has a disability 
manifest by earaches and/or dizziness.  
The examiner should then discuss the 
etiology and the onset of any diagnosed 
disability.  The examiner should indicate 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that any diagnosed 
disability is related to the Veteran's 
period of active military service.  In 
addition, the examiner should indicate 
whether any diagnosed disability had its 
onset during a period of active duty for 
training or inactive duty training in the 
Massachusetts National Guard.  Finally, 
the examiner should indicate the 
likelihood that any diagnosed disability 
pre-existed any such period of service in 
the Massachusetts National Guard and 
underwent a chronic or permanent 
worsening therein.

The bases for the opinions provided 
should be explained in detail.  (The 
Board recognizes that a certain degree of 
conjecture is required to arrive at any 
medical opinion; the examiner should 
state the medical probabilities even if 
speculation is required to do so.)

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  See 
Stegall, 11 Vet. App. 268.

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for a disability manifest by 
earaches and/or dizziness.  If any 
benefit sought is not granted, furnish 
the Veteran with a supplemental statement 
of the case (SSOC) and afford him an 
opportunity to respond before the record 
is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


